Citation Nr: 0509163	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional 
Office, in which the veteran's claims for service connection 
for hearing loss and tinnitus were denied.  

A hearing at which the veteran testified was conducted at the 
RO by the undersigned in April 2004.  

For reasons expressed below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his service 
connection claims.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  The veteran's DD214 shows that his 
military occupational specialty (MOS) was a filed artillery 
unit commander.  At the April 2004 travel board hearing the 
veteran testified to noise exposure during service.  He 
stated that they were not provided hearing protection.

In an April 2004 written statement, a private doctor wrote 
that it was his medical opinion that the veteran's "current 
hearing loss could possibly have a contribution from his 
exposure to loud noises caused by gunfire during his military 
service."  

The veteran should be afforded an examination to determine 
whether his current hearing loss and tinnitus had its onset 
in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action: 

1.  Schedule the veteran for an 
audiological examination.  Provide the 
claims file to the examiner, who should 
indicate the file was reviewed in 
connection with the examination.  In the 
event the veteran is found to have 
hearing loss and/or tinnitus, the 
examiner should offer an opinion as to 
whether it is likely, unlikely or at 
least as likely as not, either or both 
conditions, had their onset during 
service, or are otherwise related to the 
veteran's service, including acoustic 
trauma from artillery fire.  The 
rationale for any opinion provided should 
be included in the examination report.  

2.  Thereafter, the RO should re-
adjudicate the claims.  If either are 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

